Exhibit 10.3

Purchase Agreement

 

 

THIS PURCHASE AGREEMENT is entered into as of the 2nd day of May, 2014, by and
between EnzymeBioSystems (“ENZB”), a Nevada Corporation, and Berkeley Clinic, LP
(“Berkeley”), an Arizona Limited Liability Company (collectively referred to
herein as the "Parties").

 

RECITALS

 

WHEREAS, on or about January 28, 2011, Berkeley entered into a Exclusive
Technology License and Patents Agreement ("ETLPA") ENZB;

 

WHEREAS, under the terms of this ETLPA Agreement, Berkeley purchased fifty (50)
percent ownership and one million Series A Preferred shares of EnzymeBioSystems
and received 50% of all rights, title and interest in all patents, both U.S. and
foreign, as well as any technology developed by ENZB, in exchange for One
Hundred Fifty Thousand ($150,000) Dollars;

 

WHEREAS, Berkeley desires to sell all of its patent and technology rights to
ENZB, and EZNB desires to purchase these patent and technology ownership rights
from Berkeley;

 

WHEREAS, On or about April 26, 2013, Berkeley purchased 14,000,000 restricted
common shares in a private transaction from the two founders of the Company; and

 

WHEREAS, Berkeley desires to sell 11,000,000 shares of its restricted common
stock to ENZB in exchange for cash and voting preferred shares.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which are hereby acknowledged, the Parties hereby
agree to the following.

 

1. Purchase and Delivery.

 

1.1 Purchase Price. Berkeley agrees to sell, transfer and deliver to ENZB all of
its ownership rights, title and interest in all patents, both U.S. and foreign,
and its rights to any technology developed by ENZB, and sell 11,000,000
unregistered restricted ENZB common shares in exchange for 4,000,000 Series A
Preferred shares and $438,000 USD (“Purchase Price").

 

1.2 Series A Preferred Shares. The ENZB Series A Preferred Shares, are
non-convertible shares that have voting rights that carry a voting weight equal
to ten (10) Common Shares.

 
 

 

 

1.3 Delivery. Berkeley will deliver to EZNB a share certificate representing
11,000,000 restricted common shares of ENZB with a notarized signature and
provide the appropriate stock power authorizing the transfer of said
certificate.

 

2. Representations and Warranties of Berkeley. In order to induce the ENZB to
enter into this Agreement and complete its transactions contemplated hereunder,
Seller represents and warrants to ENZB that:

 

2.1 Berkeley has good and sufficient power, authority and capacity to enter into
this Agreement and complete its transactions contemplated under this Agreement
on the terms and conditions set forth herein, and this agreement will not
violate any other agreement or instrument to which Berkeley is a party or by
which Berkeley is bound.

 

2.2 The execution and delivery of this Agreement have been duly and validly
authorized, and all necessary action has been taken to make this Agreement a
legal, valid and binding obligation of Berkeley, enforceable in accordance with
its terms.

 

3. Representations and Warranties of the ENZB. In order to induce the Berkeley
to enter into this Agreement and complete its transactions contemplated
hereunder, EZNB represents and warrants to Seller that:

 

3.1 ENZB is a publically traded company on the OTC-BB under the stock symbol:
ENZB

 

3.2 ENZB has good and sufficient power, authority and capacity to enter into
this Agreement and complete its transactions contemplated under this Agreement
on the terms and conditions set forth herein, and this agreement will not
violate any other agreement or instrument to which ENZB is a party or by which
ENZB is bound.

 

3.3 The execution and delivery of this Agreement have been duly and validly
authorized, and all necessary action has been taken to make this Agreement a
legal, valid and binding obligation of ENZB, enforceable in accordance with its
terms.

 

4. Entire Agreement. This Agreement contains the entire understanding between
and among the parties and supersedes any prior understandings and agreements
among them respecting the subject matter of this Agreement.

 

5. Amendment and Modification. Subject to applicable law, this Agreement may be
amended, modified or supplemented only by a written agreement signed by Buyer
and Seller.

 
 

 

 

6. Waiver of Compliance; Consents.

 

6.1 Any failure of any party to comply with any obligation, covenant, agreement
or condition herein may be waived by the party entitled to the performance of
such obligation, covenant or agreement or who has the benefit of such condition,
but such waiver or failure to insist upon strict compliance with such
obligation, covenant, or agreement or condition will not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.

 

6.2 Whenever this Agreement requires or permits consent by or on behalf of any
party hereto, such consent will be given in a manner consistent with the
requirements for a waiver of compliance as set forth above.

 

7. Agreement Binding. This Agreement shall be binding upon the heirs, executors,
administrators, successors and assigns of the parties hereto.

 

8. Attorneys’ Fees. In the event an arbitration, suit or action is brought by
any party under this Agreement to enforce any of its terms, or in any appeal
there from, it is agreed that the prevailing party shall be entitled to
reasonable attorneys fees to be fixed by the arbitrator, trial court, and/or
appellate court.

 

9. Computation of Time. In computing any period of time pursuant to this
Agreement, the day of the act, event or default from which the designated period
of time begins to run shall be included, unless it is a Saturday, Sunday or a
legal holiday, in which event the period shall begin to run on the next day that
is not a Saturday, Sunday or legal holiday.

 

10. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
NEVADA. THE PARTIES AGREE THAT ANY LITIGATION RELATING DIRECTLY OR INDIRECTLY TO
THIS AGREEMENT MUST BE BROUGHT BEFORE AND DETERMINED BY A COURT OF COMPETENT
JURISDICTION WITHIN NEVADA.

 

11. Arbitration. If at any time during the term of this Agreement any dispute,
difference, or disagreement shall arise upon or in respect of this Agreement,
and the meaning and construction hereof, every such dispute, difference, and
disagreement shall be referred to a single arbiter agreed upon by the parties,
or if no single arbiter can be agreed upon, an arbiter or arbiters shall be
selected in accordance with the rules of the American Arbitration Association
and such dispute, difference or disagreement shall be settled by arbitration in
accordance with the then prevailing commercial rules of the American Arbitration
Association, and judgment upon the award rendered by the arbiter may be entered
in any court having jurisdiction thereof.

 

12. Further Action. The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of the Agreement.

 
 

 

 

13. Confidentiality. The parties shall keep this Agreement and its terms
confidential, but any party may make such disclosures as it reasonably considers
are required by law or necessary to obtain financing. In the event that the
transactions contemplated by this Agreement are not consummated for any reason
whatsoever, the parties hereto agree not to disclose or use any confidential
information they may have concerning the affairs of other parties, except for
information which is required by law to be disclosed. Confidential information
includes, but is not limited to, financial records, surveys, reports, plans,
proposals, financial information, information relating to personnel contracts,
stock ownership, liabilities and litigation.

 

14. Costs, Expenses and Legal Fees. Whether or not the transactions contemplated
hereby are consummated, each party hereto shall bear its own costs and expenses
(including attorneys’ fees).

 

15. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effecting during the term
hereof, such provision shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
never comprised a part hereof; and the remaining provisions hereof shall remain
in full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom. Furthermore, in lieu of
such illegal, invalid and unenforceable provision, there shall be added
automatically as part of this Agreement a provision as similar in nature in its
terms to such illegal, invalid or unenforceable provision as may be possible and
be legal, valid and enforceable.

 

16. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which taken together
shall be deemed to constitute one and the same. Facsimile copies may act as
originals.

 

IN WITNESS HEREOF, the parties have duly executed this Agreement as of the date
written herewith.

 

EnzymeBioSystems

 

 

By: _/s/ Anushavan Yeranosyan__________

Name: Anushavan Yeranosyan

Principal Accounting Officer

 

 

Berkeley Clinic, LP

 

By: _/s/ T. J. Jesky_____________________

T. J. Jesky

 

 

 

 

